Citation Nr: 9915534	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-47 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO decision which denied an increased 
(compensable) rating for service-connected bilateral hearing 
loss.  In September 1998, the Board remanded the case to the 
RO for further procedural development and to clarify the 
veteran's representation.  The case was subsequently returned 
to the Board.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level II in the right 
ear, and auditory acuity level I in the left ear.


CONCLUSION OF LAW


The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1968 to 
September 1972.  A review of his service medical records 
demonstrates that bilateral hearing loss was shown on 
separation medical examination.

In a November 1974 decision, the RO established service 
connection for bilateral hearing loss, with a noncompensable 
evaluation.  Such evaluation has remained in effect to the 
present.

In December 1995, the veteran submitted a claim for an 
increased rating for bilateral hearing loss.  He said that as 
a result of his bilateral hearing loss, he could not use a 
normal telephone if there was background noise, and had 
difficulty talking to others in a crowded room.  He stated 
that he was rejected by the National Guard three years 
previously due to his bilateral hearing loss, and that a 
private doctor told him hearing aids would not help.  He 
requested a 50 percent rating as he could not function 
normally in his work environment.

The veteran submitted a lay statement, dated in December 1995 
and signed by several people, which relates that he did not 
always hear conversations held in person or over the 
telephone.

At a July 1996 VA examination, the veteran complained of 
bilateral hearing loss and periodic bilateral tinnitus.  He 
said his bilateral hearing loss had worsened, and reported 
difficulty with speech discrimination.  An audiometric 
evaluation revealed pure tone thresholds of 35, 35, 55, and 
75 (for an average of 50) decibels in the right ear at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, and 25, 35, 40, 
and 80 decibels in the left ear (for an average of 45).  His 
Maryland speech recognition score was 92 percent correct in 
the right ear, and 98 percent correct in the left ear.  The 
examiner indicated a diagnostic impression of mild to severe 
sloping sensorineural hearing loss bilaterally, with adequate 
middle ear functioning.  Contralateral reflexes were 
primarily present in the left ear, but absent in the right 
ear.

On VA examination of the veteran's ears in July 1996, the 
examiner diagnosed bilateral sensorineural hearing loss, with 
associated tinnitus and a history of old acoustic trauma 
secondary to military service.

By a statement received in August 1996, the veteran 
reiterated some of his assertions, and added that he could 
not carry on a normal conversation in a room with background 
noise.

VA outpatient treatment records dated from August 1996 to 
October 1996 reflect that the veteran was given bilateral 
hearing aids.  In October 1996, the veteran stated that he 
was hearing very well with amplification and had adjusted 
well to such.

By a letter dated in August 1996, the veteran's employer 
stated that the veteran sometimes had difficulty hearing the 
telephone ring during busy times of the day, and that his job 
involved use of the telephone.  He said that the veteran's 
current job performance was satisfactory, but considerable 
hearing loss might prevent him from performing his job.

By a statement received in September 1996, the veteran 
reiterated many of his assertions, and added that he wore 
hearing aids.  He reported difficulty hearing conversations 
during meetings at work.  He said his doctor told him only to 
wear his hearing aids while using the telephone and during 
meetings.

In an October 1996 decision, the RO continued to deny a 
compensable rating for service-connected bilateral hearing 
loss.  The RO granted service connection and a noncompensable 
rating for tinnitus.  Based on the effects of noncompensable 
hearing loss and tinnitus, the RO granted a single 10 percent 
rating under the authority of 38 C.F.R. § 3.324.

In November 1996, the veteran submitted a photocopy of a May 
1993 report of private audiometric testing by a private 
clinical audiologist, J. L. Shafer.  Such  shows bilateral 
hearing loss, and the examiner opined that the veteran should 
be able to communicate in all but severe background noise 
situations.

A September 1997 VA audiometric evaluation revealed pure tone 
thresholds of 30, 35, 55, and 65 (for an average of 46) 
decibels in the right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively, and 20, 25, 40, and 75 decibels in the 
left ear (for an average of 40).  His Maryland speech 
recognition score was 100 percent correct in the right ear, 
and 100 percent correct in the left ear.  The diagnostic 
impression was mild to severe sensorineural hearing loss in 
the right ear beginning at 1000 Hertz, with excellent 
discrimination, and moderate to profound high frequency 
sensorineural hearing loss in the left ear beginning at 3000 
Hertz, with excellent discrimination.

An April 1998 VA audiometric evaluation revealed pure tone 
thresholds of 35, 40, 55, and 75 (for an average of 51) 
decibels in the right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively, and 25, 30, 40, and 75 decibels in the 
left ear (for an average of 43).  His Maryland speech 
recognition score was 88 percent correct in the right ear, 
and 92 percent correct in the left ear.  The veteran reported 
decreased hearing and difficulty understanding conversation.  
The examiner noted that the veteran used bilateral hearing 
aids.  The diagnostic impression was mild to severe sloping 
sensorineural hearing loss beginning at 1000 Hertz in the 
right ear, and mild to profound sloping sensorineural hearing 
loss beginning at 2000 Hertz in the left ear.  Acoustic 
immittance testing revealed normal middle ear function for 
the right ear and reduced static compliance to the left 
tympanic membrane.  Contralateral acoustic reflexes were 
absent bilaterally.

At an April 1998 VA examination of the veteran's ears, the 
diagnosis was bilateral sensorineural hearing loss with 
associated tinnitus secondary to acoustic trauma secondary to 
military service.


II.  Analysis

The veteran's claim for an increased (compensable) rating for 
his service-connected bilateral hearing loss is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 .

The most recent audiometry studies of record were conducted 
in April 1998 by the VA.  The average decibel threshold (for 
the four frequencies) and speech discrimination for each ear, 
as shown on examination, correlate to auditory acuity numeric 
designation II in the right ear, and auditory acuity numeric 
designation I in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table 
VII, Code 6100.  The assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the 
instant case, the application of the rating schedule to the 
test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted in this case.  
The fact that the veteran may wear hearing aids does not 
affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The RO has recognized that hearing loss does interfere with 
employment, as a single 10 percent rating has been assigned 
under 38 C.F.R. § 3.324 based on the combined effects of 
noncompensable hearing loss and tinnitus.

As to the issue of entitlement to a separate compensable 
rating for bilateral hearing loss, the evidence is not 
approximately balanced; rather, the preponderance of the 
evidence is against the claim.  Thus, the reasonable doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the foregoing reasons, 
an increased rating for bilateral hearing loss must be 
denied.


ORDER

An increased rating for bilateral hearing loss is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

